DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by applicant on 06/03/2021. Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability. 



 Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered and they are partially persuasive.
In response to applicant’s amendment to claim 1, the 112a rejection of claims 1-8 is withdrawn.
In response to applicant’s remarks that newly amended claim 1 overcomes the pending rejection in view of Wangler, the examiner respectfully disagrees. The claim amendments will be addressed in the rejections below.
Newly amended limitations of claim 4 will also be addressed in the prior art rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to the limitation “…the receiving end of the photodetector, the beam shaping element, and the beam scanning device are located along a common substantially straight path” lacks written description, since such a description of this specific arrangement is not found in the applicant’s specification. The only descriptions found in the disclosure with respect to optical component relationships are “the beam scanning device is employed in the optical path between the beam shaping optics and the environment under measurement” [par. 0010], “illumination light 162 emitted from integrated LIDAR measurement device 130 and corresponding return measurement light 171 directed toward integrated LIDAR measurement device share a common optical path” [par. 0028], “the beam scanning device is employed in the optical path between the beam shaping optics and the environment under measurement” [par. 0030], “beam shaping optical elements 163 and beam scanning device 164 are in the optical path of the illumination pulses and return measurement pulses associated with each of the integrated LIDAR measurement devices” [par. 0038], and “illumination light 136 emitted from integrated LIDAR measurement device 130 and the return light 137 directed toward integrated LIDAR measurement device share a common path” [par. 0069]. 
That is to say, applicant’s written description supports the recited optical elements as sharing a common optical path, but the written description does not support a more narrow concept of the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 9 and 17 recite the limitation “…the receiving end of the photodetector, the beam shaping element, and the beam scanning device are located along a common substantially straight path” wherein “substantially” is a relative term, the parameters of which are not set forth or defined in the specification. Therefore, the degree to which the recited common substantially straight path is determined is unclear. For purposes of examination, this limitation will be interpreted as the receiving end of the photodetector, the beam shaping element, and the beam scanning device having a spatial relationship such that may either be straight or reasonable close to straight for purposes of effecting desired optical beam transmission.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5,793,491).
Claim 1 and claims 9 and 17 mutatis mutandis: Wangler teaches a computer system [fig. 3, PC in addition to processing components] comprising: 
a processor [fig. 3 range processor 502 transmits and receives data to and from PC via serial interface, which causes a trigger signal from range processor 502 to execute laser diode function and consequently, the generation of the remaining signals illustrated in fig. 3]; and 
a memory communicatively coupled to the processor [a memory is an inherent feature of a processor], the memory having instructions stored thereon, which when executed by the processor, cause the computer system to: 
generate a first signal configured to cause a plurality of illumination sources to emit illumination light into a three-dimensional (3-D) environment [fig. 3 via laser diodes 202]; 
generate a second signal configured to cause an actuator to move a beam scanning device to redirect the illumination light from the plurality of illumination sources to the 3-D environment, wherein the beam scanning device is disposed in an optical path between the plurality of illumination sources and a photo detector [fig. 3 via polygon 302 receives light from light sources and transmits light to photo detectors, thereby being located in an optical path 
receive, from the photo detector, a third signal indicative of a detected amount of return light reflected from the 3-D environment illuminated by the illumination light [fig. 3 via optical receivers 400], wherein the return light enters a receiving end of the photo detector from a beam shaping element interposed between the photo detector and the beam scanning device so that the receiving end of the photo detector, the beam shaping element, and the beam scanning device are located along a common substantially straight path [fig. 3 illustrates receiver objective(s) as a beam shaping element (due to focusing a light beam) and being located between the beam scanning device (polygon 302) and the receiving end of each photo detector, wherein a person of ordinary skill in the art would find obvious the components to be located along a common substantially straight path due to the detector and receiver objective being located in an optical path straight line and the beam scanning device being slightly offset therefrom]; and
generate an output based on the third signal [fig. 3 via range processor 502 and/or data processor 504 outputting data to PC].
Claims 2, 10: Wangler teaches generate a fourth signal configured to cause the actuator to move the beam scanning device to redirect the return light to a plurality of photo detectors, the plurality of photo detectors configured to detect the amount of return light in response to the third signal [col 7, line 5-38 wherein the fourth signal is the result of receiving signals from reflective objects and successive scans].
	Claims 3, 11: Wangler teaches the optical element is a mirror and wherein causing the actuator to move the mirror includes causing the actuator to rotate the mirror about a rotation axis [fig. 3 polygon scanner 302 comprised of mirrored facets off of which transmission and reception beams 
Claims 4, 12: Wangler teaches the emitted illumination light passes through the beam shaping element prior to being redirected by the beam scanning device so that a direction of the redirected illumination light is perpendicular with respect to a direction of the emitted illumination light passing through the beam shaping element [beam shaping element being collimating lens 205 and beam scanning device being polygon 300, light reflected by the polygon is transmitted through the window of fig. 3 to the environment directly below the scanner as illustrated in fig. 6 and 7. Therefore, once the beam(s) of light are transmitted toward the environment, the result is a beam path perpendicular to that the beam experiences when passing through the beam shaping element].
Claims 5, 13: Wangler teaches output is indicative of a distance between the plurality of illumination sources and an object in the 3-D environment [abstract; col 6, line 36-39].
	Claims 6, 14: Wangler teaches measure a difference between a first time when the first signal was generated and a second time when the third signal was received [abstract; col 6, line 36-39]; and determine a distance between the plurality of illumination sources and an object in the 3-D environment based on the measured difference [abstract; col 6, line 36-39], wherein the output is indicative of the distance [col 6, line 36-39].

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to its dependence on claim 7, claim 8 would also be allowable and due to its dependence on claim 15, claim 16 would also be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, that which is cited above as well as Sigmund (2016/0154105) and Lipson (US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 8:00AM-4:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. NICKERSON

Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645